Graham, Presiding Judge,
delivered the opinion of the court:
Eleven shipments of merchandise under the Tariff Act of 1922 are involved here. On the hearing before the Board of General Appraisers, the following stipulation was entered into by counsel:
It is stipulated that the merchandise in the following schedule is of the character stated therein:
Protest 972394, Doragon Co., bone bead necklaces with bone clasps.
Protest 972395, Saji & Kariya Co., bone bead necklaces with bone clasps.
Protest 968908, Yamato, same as above.
Protest 968916, B. H. Dyas Corporation, ivory pendants with pierced hole and ivory roses.
Protest 968920, A. Hamburger’s Sons, ivory necklaces with ivory clasps, ivory pendants in form of roses with pierced holes, bone pendants with pierced holes.
Protest 968917, Yamato Co., ivory pendants with pierced holes.
Protest 968922, J. W. Robinson Co., ivory pendants with pierced holes.
Protest 969406, Saji & Kariya Co., bone bead necklaces with bone clasps, and ivory necklaces with ivory clasps.
Protest 968919, S. N. Silberberg, ivory brooches in the form of flowers with small brass pin, ivory pendants in the form of flowers with a small brass ring.
Protest 968921, same importer and same merchandise as above.
Protest 968918, Yamato, ivory pendants with pierced holes, and bone bead necklaces with bone clasps.
It is further stipulated that all of the above merchandise is valued at more than 20 cents per dozen pieces, and designed to be worn op or about the person.
The collector returned the merchandise enumerated in the stipulation as jewelry, under paragraph 1428 of the Tariff Act of 1922, except in the matter of protest 972395, where it was returned for duty at 60 per centum under paragraph 1403 thereof.
*184The importer protested in each case. As to the bone bead necklaces, they were claimed to be dutiable at 35 per centum under paragraph 1403 as beads, or at 60 per centum under the same paragraph as articles composed wholly or in chief value of beads, or, alternatively, under paragraph 1439 at 2.5 per centum, or under paragraph 1459 as unenumerated manufactured articles. The ivory articles were claimed to be dutiable at 35 per centum under paragraph. 1440 as manufactures of ivory, or at 60 per centum under paragraph 1419 as artificial flowers, or at 45 per centum or 60 per centum under paragraph 1403, as ivory beads, or at 10 per centum or 20 per centum under paragraph 1459 as un enumerated manufactured articles. The bone pendants in protest 968920 were claimed to be dutiable at 25 per centum under paragraph 1439 as manufactures of bone.
The board, upon hearing, overruled protest 972395, and that portion of protest 968918 which deals with bone bead necklaces and sustained the others, holding, in brief, that the bone and ivory necklaces therein referred to were dutiable as strung beads under paragraph 1403 at 60 per centum; that the other ivory ornaments of various kinds were dutiable at 35 per centum under paragraph 1440 as manufactures of ivory; and that the bone pendants were dutiable at 25 per centum under paragraph 1439 as manufactures of bone. Protest 968918 was overruled as to the bone articles involved because no claim was made therein under paragraph 1403. There are no samples in the case.
From this judgment the Government appeals, contending here that the classification of the collector should be sustained, and the merchandise be held dutiable as jewelry under said paragraph 1428.
On this cause coming on for hearing, this court, on March 6, 1925, affirmed the judgment of the court below. Thereafter, on March 23, the court, on its own motion, ordered a rehearing therein. Upon a rehearing we are of the opinion that the conclusion formerly reached by the court is erroneous, for the following reasons:
The collector classified the various articles of importation herein as “jewelry,” at 80 per centum under that portion of paragraph 1428 of the Tariff Act of 1922 which is as follows:
1428. Jewelry, commonly or commercially so known, finished or unfinished of whatever material composed, valued above 20 cents per dozen pieces, * * *
The stipulation shows the material of which these articles was composed was bone and ivory. It is therefore contended that the facts shown by the stipulation overcame the presumed correctness of the collector’s return, under the doctrine announced in American Bead Co. v. United States, 7 Ct. Cust. Appls. 18; in other words, that the materials being bone and ivory, the articles can not be jewelry under the state of this record and must be classified other*185wise. It is conceded by counsel tbat all the articles involved are ornaments for personal adornment.
Prior to the enactment of the Tariff Act of 1922, the question of what should be held to constitute jewelry was a fruitful source of customs litigation. The varying provisions of successive customs laws brought many cases into the courts, and various judicial attempts were made to interpret the congressional will as expressed in these laws. Such was the condition when the tariff act of October 3, 1913 was enacted. Paragraph 356 of that act provided, in part, as follows:
356. Jewelry, commonly or commercially so known, valued above 20 cents per dozen pieces, * * *
It was thought that some judicial construction must be adopted which would be at once a guide to proper administration by customs officials and at the same time advise importers of the dutiable nature of their merchandise as affected by this paragraph. Therefore, in American Bead Co. v. United States, 7 Ct. Cust. Appls. 18, decided March 9, 1916, in a well-considered* opinion by De Vries, Judge, this court attempted to define the common meaning to be attached to the word “jewelry.” This it did in the following language:
(4) Without attempting a fixed definition of jewelry or to declare a hard and fast line of distinction between these competing paragraphs the recitals therein by Congress, taken in connection with well-known general incidents of jewelry, real and imitation, are notably significant. Jewelry as therein indicated and in the common conception is composed of the precious metals or imitations thereof; or, of precious or semiprecious stones, pearls, or imitations thereof, or cameos, coral, or amber, including artificial, synthetic, or reconstructed pearls; rubies, or other precious stones, strung or set.
The court did not, in that case, hold that proof might not be offered in any case to prove the common or commercial meaning of the term jewelry. The rule had been well established that common meaning might be shown in any case, as an advisory aid and guide to the court. Robertson v. Salomon, 130 U. S. 415. Proof of commercial designation other than the common meaning of a word is always admissible. But the effect of the holding in the American Bead Co. case, supra, was to establish a common meaning for the term “jewelry,” which would prevail, in the absence of a sufficient showing to the contrary. Th.at the court might take judicial notice of the common meaning of such terms is supported by ample authority. Marvel v. Merritt, 116 U. S. 12; Sonn v. Magone, 159 U. S. 421; Tiffany v. United States, 131 Fed. 398.
Following this decision, this court uniformly held until the enactment of the Tariff Act of 1922, that imported merchandise, in the absence of proof of commercial designation to the contrary, could not be classified as jewelry which was not composed of the precious *186metals or imitations thereof, precious or semiprecious stones, pearls or imitations thereof, cameos, coral or amber, including artificial, synthetic, or reconstructed pearls, rubies, or other precious stones, cut or set. United States v. Mandel Bros., 10 Ct. Cust. Appls. 44.
The underlying reason for all such decisions as the Mandel case last cited, was, .that to constitute jewelry, the materials used must be of a certain, specific kind.
The Tariff Act of 1922 became effective September 22, 1922. The Congress saw fit to change the language of the jewelry paragraph. House bill No. 7456, as it passed the House, repeated in paragraph 1428 thereof the language of paragraph 356 of the act of October 3, 1913, as regards jewelry. The Senate Committee on Finance, however, amended the bill and inserted the language: “finished or un-únished, of whatever material composed.” As so amended this paragraph became a part of the Tariff Act of 1922.
This deliberate act of the Congress must be given effect, if possible. Such is and has been the constant purpose of the courts.
The only reasonable construction to be given to this change of language is that urged by counsel-for the Government, namely, that Congress meant to meet and obviate the construction held by this court in the American Bead Co., and Mandel cases, supra. Of such holdings Congress is presumed to have had full knowledge. Stein, Hirsch & Co. v. United States, 6 Ct. Cust. Appls. 154 (157); Perry, Ryer & Co. v. United States, idem, 201 (203).
But, irrespective of the congressional purpose, the language used is: “of whatever material composed.” This is tantamount to a statement that if the article in question is such that it would be known as jewelry if it were not for the material of which it is composed, then the matter of the material is unimportant, and the article is properly classified as jewelry.
It does not follow that every article of personal adornment, such as a ribbon or a feather ornament, becomes jewelry. The article must be such as is commonly or commercially known as jewelry. This is a matter to be decided in accordance with the facts in each particular case.
This leads to a consideration of the claims of the parties in the suit at bar. The collector classified the various articles as jewelry. That classification must stand unless it has been successfully attacked by something contained in the stipulation. The matter of material having ;,been eliminated, nothing remains except a showing that the articles of import are necklaces with clasps, pendants with holes, and various brooches in the form of flowers. It is claimed by the importers’ counsel that these necklaces must be classified as beads, strung, under paragraph 1403. This court has held that bead necklaces might'be classified as. jewelry: United States v. Woolworth, *18710 Ct. Cust. Appls. 194; American Bead Co. v. United States. 7 Ct. Cust. Appls. 18 (27); Kraemer v. United States, 5 Ct. Cust. Appls. 470. There is nothing in the nature of brooches or.pendants, per se, that militates against their classification as jewelry.
It follows there is nothing in the law or in the record to impeach the classification of the collector. The judgment of the,court below is reversed, as to protests 972394, 968908, 968916, 968920, 968917, 968922, 969406, 968919, 968921, and that part of the judgment upon protest 968918 which deals with ivory pendants with holes. The judgment of the court below upon protest 972395, and. that part of the judgment upon protest 968918 which deals with bone bead necklaces is affirmed.

Modified.